PER CURIAM: *
Appealing the judgment in a criminal case, Jose Marcos Escobar-Torres raises an argument that he concedes is foreclosed by United States v. Guerrero-Navarro, 737 F.3d 976 (5th Cir.2013), in which this court held that “Washington's Residential Burglary offense, Wash. Rev.Code Ann. § 9A.52.025, constitutes the enumerated generic crime of burglary of a dwelling” and a crime of violence for purposes of U.S.S.G. § 2L1.2(b)(l)(A). Guerrero-Navarro, 737 F.3d at 980. Accordingly, the unopposed motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.